Citation Nr: 9918925	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the claim of entitlement to service connection for 
cause of the veteran's death is well grounded and if so 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 with service in Vietnam from September 1968 to September 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
service connection for cause of the veteran's death on the 
basis that the claim is not well grounded.


FINDING OF FACT

The claim for service connection for cause of the veteran's 
death is plausible.


CONCLUSION OF LAW

The claim for service connection for cause of the veteran's 
death is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The certificate of death indicates that the veteran died in 
February 1997 from metastatic esophageal carcinoma.  The 
appellant contends that service connection is warranted for 
the cause of the veteran's death because the esophageal 
cancer was caused by the veteran's exposure to Agent Orange 
while serving in Vietnam, the esophageal cancer had its onset 
during service or the esophageal cancer was etiologically 
related to an esophageal disability which had its onset in 
service.

Although the medical evidence shows that the veteran's 
esophageal cancer was initially diagnosed in July 1996, Tony 
J. Montgomery, M.D., has provided a July 1998 statement 
supportive of the appellant's claim.  Dr. Montgomery reported 
that a review of the veteran's medical records disclosed that 
he had been seen on numerous occasions since the early 1970's 
with epigastric and stomach complaints.  He noted that the 
symptoms of the esophageal cancer had been present for more 
than 20 years.  With respect to whether the esophageal cancer 
was related to the veteran's military service and 
specifically to the veteran's exposure to Agent Orange in 
Vietnam, Dr. Montgomery stated that a case could be made for 
a definite connection.  This statement from Dr. Montgomery 
provides the nexus evidence required to establish that the 
appellant's claim is well grounded.



ORDER

The Board having determined that the claim for service 
connection for cause of the veteran's death is well grounded, 
the appeal is granted to this extent.


REMAND

Although Dr. Montgomery's statement is sufficient to 
establish that the appellant's claim is well grounded, Dr. 
Montgomery did not assess the likelihood of a relationship 
between the veteran's military service and the esophageal 
carcinoma.  Moreover, the record contains no medical evidence 
showing that the veteran was diagnosed with an esophogeal 
disorder in the early 1970's.  Therefore, the evidence 
currently of record is not adequate to establish a connection 
between the veteran's military service and his cause of 
death.  

Since the Board has found the appellant's claim to be well 
grounded, VA has a duty to assist her in the development of 
the facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  
The record reflects that the RO has requested treatment 
records from a number of health care providers, but that the 
requests were limited to records pertaining to treatment of 
the veteran from July 1996 when the diagnosis of esophageal 
carcinoma was made until the veteran's death.  Although 
additional treatment records dating back to 1972 were 
submitted by the appellant's representative in April 1999, it 
is not clear to the Board that all available records 
pertinent to the appellant's claim have been obtained.

The Board further notes that a VA medical opinion addressing 
whether the cause of the veteran's death was connected to 
service has not been obtained.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records pertinent to her 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which 
have not already been obtained.  

2.  When the above development has been 
completed, the RO should arrange for a 
review of the claims folder by a 
physician with expertise in the etiology 
of esophageal carcinoma.  The physician 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's esophageal 
carcinoma was present in service or 
manifested within a year of the veteran's 
discharge from service, that the 
esophageal carcinoma was etiologically 
related to the veteran's exposure to 
Agent Orange while serving in Vietnam, or 
that the esophageal carcinoma was 
etiologically related to a disorder which 
originated during service.  The rationale 
for the opinion should also be provided.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim based 
on a review of all evidence received 
since its most recent consideration of 
the claim.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


